     Case 4:19-cv-00035-RM-LAB Document 88 Filed 03/06/20 Page 1 of 14



 1    ACLU FOUNDATION OF ARIZONA                      AMERICAN CIVIL LIBERTIES
      3707 North 7th Street, Suite 235                UNION FOUNDATION
 2    Phoenix, Arizona 85014                          125 Broad Street, Floor 18
      Telephone: (602) 650-1854                       New York, New York 10004
 3    Facsimile: (602) 650-1376                       Telephone: (212) 549-2650
      Email: vlopez@acluaz.org                        Facsimile: (212) 549-2627
 4    Email: cwee@acluaz.org                          Email: jblock@aclu.org
                                                      Email: lcooper@aclu.org
 5    Victoria Lopez*
      Christine K. Wee – 028535                       Joshua A. Block *
 6                                                    Leslie Cooper*
      Attorneys for Plaintiff                         (*admitted pro hac vice)
 7    (*admission under Arizona Rule 38(f)
      pending)
 8
 9    (Additional Counsel listed on next page)

10                          UNITED STATES DISTRICT COURT
                                DISTRICT OF ARIZONA
11
      Russell B. Toomey,                                    CV 19-CV-0035-TUC-RM (LAB)
12
                           Plaintiff,
13    v.
14    State of Arizona; Arizona Board of Regents,
15    d/b/a University of Arizona, a governmental           PLAINTIFF’S SUPERSEDING
      body of the State of Arizona; Ron Shoopman, In           MOTION FOR CLASS
16    his official capacity as Chair of the Arizona Board       CERTIFICATION
      of Regents; Larry Penley, in his official capacity
17
      as member of the Arizona Board of Regents; Ram
18    Krishna, in his official capacity as Secretary of
      the Arizona Board of Regents; Bill Ridenour, in
19    his official capacity as treasurer of the Arizona
20    Board of Regents; Lyndel Manson, in her official
      capacity as member of the Arizona Board of
21    Regents; Karrin Taylor Robson, in her official
      capacity as member of the Arizona Board of
22    Regents; Jay Heiler, in his official capacity as
23    member of the Arizona Board of Regents; Fred
      Duval, in his official capacity as member of the
24    Arizona Board of Regents; Andy Tobin, in his
25    official capacity as Director of the Arizona
      Department of Administration; Paul Shannon, in
26    his official capacity as Acting Assistant Director
      of the Benefits Services Division of the Arizona
27    Department of Administration,
28
                           Defendants.
     Case 4:19-cv-00035-RM-LAB Document 88 Filed 03/06/20 Page 2 of 14



 1   WILLKIE FARR & GALLAGHER LLP
 2   787 Seventh Avenue
     New York, New York 10019
 3   Telephone: (212) 728-8000
 4   Facsimile: (212) 728-8111
     Email: WPOWELL@WILLKIE.COM
 5   Email: MFRIEMUTH@WILLKIE.COM
 6
     Wesley R. Powell*
 7   Matthew S. Friemuth*
 8   (*admitted pro hac vice)

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 4:19-cv-00035-RM-LAB Document 88 Filed 03/06/20 Page 3 of 14




 1                                      INTRODUCTION
 2          The State of Arizona provides health care coverage to its employees through a self-
 3   funded healthcare plan controlled by the Arizona Department of Administration. (Am.
 4   Compl., Doc. 86).     The Plan categorically excludes “gender reassignment surgery,”
 5   regardless of whether the surgery qualifies as medically necessary to treat gender
 6   dysphoria. (Am. Compl, Doc. 86 at pg. 7). Plaintiff Russell B. Toomey, Ph.D., brings a
 7   facial challenge to that categorical exclusion under Title VII of the Civil Rights Act of
 8
     1964, 42 U.S.C. § 2000e, et seq. and the Equal Protection Clause of the Fourteenth
 9
     Amendment. (Am. Compl., Doc. 86 at pg. 5). On December 23, 2019, this Court denied
10
     Defendants’ motion to dismiss Dr. Toomey’s claims and held that Dr. Toomey had stated
11
     valid claims for relief under both Title VII and the Equal Protection Clause. (Doc. 69).
12
            Plaintiff respectfully moves the Court for an order certifying this case as a class
13
     action under Fed. R. Civ. P. 23(b)(2) and appointing Plaintiff’s counsel as class counsel
14
15   under Rule 23(g). In support of this Motion, Plaintiff submits his own declaration about

16   his medical claim, as well as information about his connections to the transgender

17   community in Arizona that make him uniquely well-situated to represent the interests of
18   the classes.
                                         BACKGROUND
19
            As an employee of the Arizona Board of Regents, Dr. Toomey is provided
20
21   healthcare coverage through the State of Arizona’s self-funded healthcare plan controlled

22   by the Arizona Department of Administration. (Am. Complaint, Doc. 86, pg. 1-3). The

23   Plan generally provides coverage for medically necessary care, but the Plan categorically
24   denies all coverage for “[g]ender reassignment surgery” regardless of whether the surgery
25   qualifies as medically necessary to treat gender dysphoria. Transgender individuals
26   enrolled in the Plan have no opportunity to demonstrate that their surgical care to treat
27   gender dysphoria (also known as “transition-related care” or “gender-affirming care” is
28
                                                 1
     Case 4:19-cv-00035-RM-LAB Document 88 Filed 03/06/20 Page 4 of 14




 1   medically necessary.
 2          As a result of the Plan’s categorical exclusion for “gender reassignment surgery,”
 3   Dr. Toomey was denied preauthorization for his hysterectomy on August 10, 2018. (Doc.
 4   86-7.). The denial was based solely on the Plan’s exclusion for “gender reassignment
 5   surgery.”
 6          Dr. Toomey challenges the facial validity of the Plan’s “gender reassignment
 7   surgery” exclusion, which denies transgender individuals an equal opportunity to
 8
     demonstrate that their transition-related surgical care is medically necessary. As alleged
 9
     in the Complaint, Dr. Toomey contends that the “gender reassignment surgery” exclusion
10
     facially violates Title VII of the Civil Rights Act of 1964 and the Equal Protection Clause
11
     of the Fourteenth Amendment. (Am. Compl., Doc. 86 at pg. 5). On December 23, 2019,
12
     this Court denied Defendants’ motion to dismiss Dr. Toomey’s claims and held that Dr.
13
     Toomey had stated valid claims for relief under both Title VII and the Equal Protection
14
15   Clause. (Doc. 69).
                                           Proposed Classes
16
            Pursuant to Federal Rule of Civil Procedure 23(b)(2), Dr. Toomey seeks class-wide
17
     injunctive and declaratory relief on behalf of two classes. (Am. Compl., Doc. 86 at pg. 11-
18
     12). For purposes of the Title VII claims against the State of Arizona and the Arizona Board
19
     of Regents, the first class is defined as:
20
           Current and future employees of the Arizona Board of Regents who are or
21         will be enrolled in the self-funded Plan controlled by the Arizona Department
22         of Administration, and who have or will have medical claims for transition-
           related surgical care.
23
     For purposes of the equal protection claims against Andy Tobin and Paul Shannon in their
24
     official capacities, the second class is defined as:
25
26          Current and future individuals (including Arizona State employees and their
            dependents), who are or will be enrolled in the self-funded Plan controlled
27          by the Arizona Department of Administration, and who have or will have
28          medical claims for transition-related surgical care.
                                                   2
     Case 4:19-cv-00035-RM-LAB Document 88 Filed 03/06/20 Page 5 of 14




 1                                          ARGUMENT
 2          This is the paradigmatic case for class certification. Dr. Toomey brings a facial
 3   challenge to the Plan’s “gender reassignment” exclusion, which applies across the board to
 4   all Plan members regardless of medical necessity. A single injunction would provide relief
 5   to all class members by lifting the categorical exclusion and allowing class members’
 6   claims for transition-related surgery to be evaluated for “medical necessity” under the
 7   Plan’s generally applicable standards.
 8
       I.   The Proposed Classes Meet All the Rule 23(a) Requirements.
 9
            A. Numerosity
10
            “A proposed class satisfies the numerosity requirement if members are so numerous
11
     that joinder would be impracticable. There is no fixed threshold, but courts in this circuit
12
13   generally have held that classes of 40 or more satisfy the numerosity requirement.”

14   Valenzuela v. Ducey, No. CV-16-03072-PHX-DGC, 2017 WL 6033737, at *4 (D. Ariz.

15   Dec. 6, 2017) (internal quotation marks and citations omitted) (emphasis added). A class
16   can also “be certified without determination of its size, so long as it’s reasonable to believe
17   it large enough to make joinder impracticable and thus justify a class action suit.” Arnold
18   Chapman & Paldo Sign & Display Co. v. Wagener Equities Inc., 747 F.3d 489, 492 (7th
19   Cir. 2014). “Where the exact size of the class is unknown, but general knowledge and
20   common sense indicate that it is large, the numerosity requirement is satisfied.’” 1 Alba
21   Cone & Herbert B. Newberg, Newberg on Class Actions § 3.3 (4th ed. 2002))
22
            To establish numerosity, therefore, Dr. Toomey must demonstrate—at most—that
23
     it is reasonable to believe based on general knowledge and common sense that (a) at least
24
     40 current or future Board of Regents employees will be enrolled in the self-funded Plan
25
     and have medical claims for transition-related, (b) at least 40 current or future individuals
26
     (including Arizona State employees and their dependents) will be enrolled in the self-
27
     funded Plan and have medical claims for transition-related care. In making that showing,
28
                                                   3
     Case 4:19-cv-00035-RM-LAB Document 88 Filed 03/06/20 Page 6 of 14




 1   Dr. Toomey is not limited to evidence that would be admissible under the Federal Rules of
 2   Evidence. Valenzuela, 2017 WL 6033737, at *4.
 3          Numerosity is easily satisfied in this case based on Dr. Toomey’s first-hand
 4   knowledge and reasonable inferences from demographic data. Dr. Toomey is already
 5   personally aware of at least six other employees of the Board of Regents who are unable
 6   to receive transition-related surgery because of the challenged exclusion. (Toomey Decl.,
 7   Exhibit A, at pg. 4).
 8
            Demographic data further indicates that the total number of class-members could be
 9
     over 1,000. As of 2017, the Board of Regents employed 35,614 individuals at Arizona’s
10
     public universities.1 As of 2018, approximately 137,700 individuals receive healthcare
11
     through the State’s self-funded plan.2 According to a 2016 study from the Williams
12
     Institute, approximately 0.62% of Arizonans identify as transgender.3 Recent surveys
13
     further reflect that an estimated 25% to 35% of individuals who identify as transgender or
14
15   gender non-binary have undergone some form of gender conforming surgery.4 And an

16   additional 61% of transgender men and 54% of transgender women reported wanting some

17   form of gender conforming surgery in the future.5
18
19   1
       Arizona Board of Regents, University System Quick Facts, available at
20   https://www.azregents.edu/universtiy-system-quick-facts (last visited February 13, 2020).
     2
       Arizona Department of Administration Benefits, Health Insurance Trust Fund Annual
21   2017 Report (2018), p. 6, available at
22   https://benefitoptions.az.gov/sites/default/files/media/LEGI_HITF_2018_Annual_Report.
     pdf.
23   3
       Andrew R. Flores et. al., How Many Adults Identify as Transgender in the United States
24   (2016), The Williams Institute, available at
     http://williamsinstitute.law.ucla.edu/wp-content/uploads/How-Many-Adults-Identify-as-
25   Transgender-in-the-United-States.pdf.
     4
26      Ian T. Nolan, et. al., Demographic and temporal trends in transgender identities and
     gender confirming surgery, 8 Translational Andrology and Urology 3 (2019).
27   5
       James, S. E., Herman, J. L., Rankin, S., Keisling, M., Mottet, L., & Anafi, M. (2016), The
28   Report of the 2015 U.S. Transgender Survey, Washington, DC: National Center for
                                                    4
     Case 4:19-cv-00035-RM-LAB Document 88 Filed 03/06/20 Page 7 of 14




 1          Applying this demographic data, it is reasonable to conclude that approximately
 2   221 transgender individuals currently work for the Board of Regents and approximately
 3   854 transgender individuals currently receive healthcare through the State’s self-funded
 4   Plan. Applying the conservative estimate of individuals who have received (25%) or wish
 5   to receive gender conforming surgery (57%), approximately 181 such transgender
 6   individuals work for the Board of Regents and approximately 700 such transgender
 7   individuals receive healthcare through the State’s self-funded Plan. From this data alone,
 8
     the Court can easily infer that each of the putative classes has more than 40 members. See
 9
     Hoffman v. Blattner Energy, Inc., 315 F.R.D. 324, 337 (C.D. Cal. 2016) (finding
10
     numerosity satisfied where plaintiff identified 23 employees who were actual members of
11
     the subclass and presented evidence that there were 1,229 total employees because “it is
12
     reasonable for the Court to conclude that there are other employees out of 1,229 who fall
13
     within the proposed subclass”); Williams v. Conway, 312 F.R.D. 248, 252 (N.D.N.Y. 2016)
14
15   (reasonable inference that 0.14% of prison population is profoundly deaf because 0.14%

16   of total population is profoundly deaf).

17          Moreover, even without a statistical estimate of current class members, joinder
18   would still be impractical because Dr. Toomey seeks declaratory and injunctive relief on
19   behalf of “current and future” employees and State Plan beneficiaries “who have or will
20   have” medical claims for transition-related surgical care. “[C]lasses including future
21   claimants generally meet the numerosity requirement due to the ‘impracticality of counting
22   such class members, much less joining them.’” J.D. v. Azar, 925 F.3d 1291, 1322 (D.C.
23   Cir. 2019). “[T]he presence of future class members renders joinder inherently impractical,
24
     thus satisfying the numerosity requirement’s fundamental purpose.” Inland Empire-
25
26
27   Transgender Equality, pp. 105-106, available at
28   https://transequality.org/sites/default/files/docs/usts/USTS-Full-Report-Dec17.pdf.
                                                     5
     Case 4:19-cv-00035-RM-LAB Document 88 Filed 03/06/20 Page 8 of 14




 1   Immigrant Youth Collective v. Nielsen, No. EDCV172048PSGSHKX, 2018 WL 1061408,
 2   at *7 (C.D. Cal. Feb. 26, 2018).
 3          B. Commonality
 4          The proposed classes also satisfy the requirement of commonality. “In a civil
 5   rights suit, ‘commonality is satisfied where the lawsuit challenges a system-wide practice
 6   or policy that affects all of the putative class members.’” Ortega-Melendres v. Arpaio,
 7   836 F. Supp. 2d 959, 989 (D. Ariz. 2011) (quoting Armstrong v. Davis, 275 F.3d 849,
 8
     868 (9th Cir. 2001)), aff’d, 695 F.3d 990 (9th Cir. 2012).
 9
            Dr. Toomey’s claims easily meet that test. He brings a facial challenge that does
10
     not depend on whether each individual’s surgery is ultimately proven to be medically
11
     necessary.    Instead, Dr. Toomey merely seeks declaratory relief and an injunction
12
     providing all class members the opportunity to have their claims for transition-related
13
     surgery evaluated for medical necessity under the same standards and procedures that the
14
15   Plan applies to other medical treatments. The denial of that equal opportunity is an injury

16   in fact that can be resolved on a class-wide basis because “[w]hen the government erects a

17   barrier that makes it more difficult for members of one group to obtain a benefit than it is
18   for members of another group,” the “injury in fact” is “the denial of equal treatment
19   resulting from the imposition of the barrier, not the ultimate inability to obtain the benefit.”
20   Ne. Fla. Chapter of Associated Gen. Contractors of Am. v. City of Jacksonville, Fla., 508
21   U.S. 656, 666 (1993); see Valenzuela, 2017 WL 6033737, at *5 (granting class certification
22   in which “the relevant injury is not the denial of driver’s licenses, but the fact that the State
23   imposes requirements on class members that it does not impose on other[s]”); Wit v. United
24
     Behavioral Health, 317 F.R.D. 106, 127 (N.D. Cal. 2016) (granting class certification in
25
     challenge to insurance company’s mental health coverage guidelines because “Plaintiffs
26
     do not ask the Court to make determinations as to whether class members were actually
27
     entitled to benefits. Instead, Plaintiffs seek only an order that [the insurance company]
28
                                                    6
     Case 4:19-cv-00035-RM-LAB Document 88 Filed 03/06/20 Page 9 of 14




 1   develop guidelines that are consistent with generally accepted standards and reprocess
 2   claims for coverage that were denied under the allegedly faulty guidelines.”).
 3          C. Typicality
 4          Under Rule 23(a)(3), the representative party must have claims or defenses that are
 5   “typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). Typicality is
 6   satisfied “when each class member’s claim arises from the same course of events, and each
 7   class member makes similar legal arguments to prove the defendants’ liability.” Rodriguez
 8
     v. Hayes, 591 F.3d 1105, 1124 (9th Cir. 2010) (citations omitted). This requirement is
 9
     “permissive and requires only that the representative’s claims are reasonably co-extensive
10
     with those of the absent class members; they need not be substantially identical.” Hanlon
11
     v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998).
12
            For all the same reasons that Dr. Toomey’s claims are common to the classes, Dr.
13
     Toomey’s claims are also typical of the classes. Dr. Toomey is challenging the blanket
14
15   exclusion for all “gender reassignment surgery,” and he merely seeks the opportunity to

16   demonstrate that transition-related surgical care is medically necessary.        That facial

17   challenge applies equally to every member of the proposed classes regardless of the
18   particular type of transition-related surgery the class member seeks and regardless of
19   whether the class member is ultimately successful in proving that their specific surgery is
20   medically necessary. See Flack v. Wisconsin Dep’t of Health Servs., 331 F.R.D. 361, 369
21   (W.D. Wis. 2019) (certifying class action challenge to Wisconsin’s categorical exclusion
22   of transition-related care from Medicaid plan because “all the claims arise from defendants’
23   enforcing the Challenged Exclusion, and the relief sought simply seeks to allow the class
24
     members the right to individually seek treatment based on medical necessity, free from
25
     enforcement of the Challenged Exclusion.”).
26
27
28
                                                  7
     Case 4:19-cv-00035-RM-LAB Document 88 Filed 03/06/20 Page 10 of 14




 1          D. Adequacy of Representation.
 2              1. The class representatives’ interests are not antagonistic to the interests
                   of the classes
 3
            Dr. Toomey is a transgender male who is a tenured professor at the University of
 4
      Arizona in the department of Family Studies and Human Development. (Decl. of Dr.
 5
      Russell Toomey, Exhibit A at pg. 3). Dr. Toomey’s academic research focuses on the
 6
 7    discrimination LGBTQ youth face in their families, schools, and communities and seeks

 8    to identify ways to mitigate the association between LGBTQ discrimination and poor

 9    health outcomes. (Id.). Dr. Toomey is a member of the Transgender Studies Research
10    Cluster at the University of Arizona and serves as a faculty fellow at the University of
11    Arizona’s LGBTQ Resource Center. (Id.). Dr. Toomey is also deeply connected to the
12    wider transgender community in Arizona. He is on the steering committee of Camp Born
13    this Way, an Arizona camp for transgender youth and their families. (Id. at 3-4). He has
14    served on the Board of the Southern Arizona Gender Alliance which provides support,
15    education, resources, and advocacy for Southern Arizona’s community of transgender and
16
      gender non-conforming individuals. (Id. at 4). Given his academic expertise on these
17
      issues as well as a deep personal connection to many of the foremost transgender
18
      community groups in Arizona, Dr. Toomey is well situated to represent the interests of the
19
      classes and to communicate with them about issues in the case.
20
            As both an employee of the University of Arizona Board of Regents and a
21
      participant of the Plan effected by its categorical exclusion of “gender reassignment
22
23    surgery,” Dr. Toomey adequately represents and his interests are aligned with all members

24    of the classes. Because the complaint does not turn on each individual medical treatment

25    but instead turns on the opportunity for each class member to demonstrate that their
26    transition-related care is medically necessary the class members’ interests are
27    commensurate with each other.
28
                                                  8
     Case 4:19-cv-00035-RM-LAB Document 88 Filed 03/06/20 Page 11 of 14




 1              2. Counsel are well qualified to represent the classes.
 2           Plaintiff’s counsel are experienced class action and civil rights practitioners. The
 3    litigation team includes (1) Victoria Lopez, Advocacy and Legal Director of the ACLU of
 4    Arizona, who represents classes in three other matters (Exhibit B, Decl. of Victoria Lopez),
 5    (2) Christine K. Wee of the ACLU of Arizona, who represents a class in one matter, (3)
 6    Joshua Block of the ACLU who has represented several classes challenging discrimination
 7    against LGBT people and has represented other transgender individuals in discrimination
 8
      suits regarding access to transition-related health care (Exhibit C, Decl. of Joshua Block),
 9
      and (4) Wesley Powell and Matthew Freimuth of Willkie Farr & Gallagher LLP who are
10
      experienced class action litigators (on behalf of both plaintiffs and defendants) and have
11
      also represented transgender individuals in discrimination suits regarding access to
12
      transition-related health care and public facilities (Exhibit D, Decl. of Wesley R. Powell).
13
      II.    Dr. Toomey’s Claims Should Be Certified Under Rule 23(b)(2).
14
15           Dr. Toomey brings this action on behalf of himself and two classes of similarly

16    situated individuals pursuant to Rule 23(b)(2) of the Federal Rules of Civil Procedure,

17    which authorizes class actions when “the party opposing the class has acted or refused to
18    act on grounds that apply generally to the class, so that final injunctive relief or
19    corresponding declaratory relief is appropriate respecting the class as a whole.”
20           The key to the (b)(2) class is the indivisible nature of the injunctive or
             declaratory remedy warranted—the notion that the conduct is such that it can
21
             be enjoined or declared unlawful only as to all of the class members or as to
22           none of them. In other words, Rule 23(b)(2) applies only when a single
             injunction or declaratory judgment would provide relief to each member of
23
             the class.
24
      Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 360-61 (2011) (quotation marks and
25
      citations omitted). “Civil rights cases against parties charged with unlawful, class-based
26
      discrimination are prime examples” of cases suitable for certification under Rule 23(b)(2).
27
      Amchem Products, Inc. v. Windsor, 521 U.S. 591, 614 (1997).
28
                                                   9
     Case 4:19-cv-00035-RM-LAB Document 88 Filed 03/06/20 Page 12 of 14




 1              Dr. Toomey’s facial challenge under Title VII and the Equal Protection Clause falls
 2    squarely within the scope of Rule 23(b)(2). Through the “gender reassignment surgery”
 3    exclusion, Defendants have “acted or refused to act on grounds that apply generally to the
 4    class, so that final injunctive relief or corresponding declaratory relief is appropriate
 5    respecting the class as a whole.” Rule 23(b)(2). As discussed above, class certification is
 6    appropriate because Dr. Toomey challenges the facial validity of the Plan’s “gender
 7    reassignment surgery” exclusion, which denies transgender individuals an equal
 8
      opportunity to demonstrate that their transition-related surgical care is medically necessary.
 9
      The denial of that equal opportunity is an injury in fact that can be resolved on a class-wide
10
      basis. See Flack, 331 F.R.D. at 369; Valenzuela, 2017 WL 6033737, at *5; Wit, 317 F.R.D.
11
      at 127.
12                                             CONCLUSION
13              Plaintiff has satisfied all prerequisites to and requirements of Rule 23 and, therefore,
14
      respectfully requests that the Court certify the proposed classes, approve the named
15
      Plaintiff as a class representative, and appoint Plaintiff’s counsel to represent the classes.
16
                DATED: this 6th day of March, 2020.
17
18                                           ACLU FOUNDATION OF ARIZONA
                                             By Christine K. Wee
19                                               Victoria López*
20                                               Christine K. Wee

21                                           (*admission under Arizona Rule 38(f) pending)
22
                                             AMERICAN CIVIL LIBERTIES UNION
23                                           FOUNDATION
24                                               Joshua A. Block*
                                                 Leslie Cooper*
25
26                                           (*admitted pro hac vice)

27
28
                                                      10
     Case 4:19-cv-00035-RM-LAB Document 88 Filed 03/06/20 Page 13 of 14




 1                                 WILLKIE FARR & GALLAGHER LLP
                                   Wesley R. Powell*
 2
                                   Matthew S. Friemuth*
 3
                                   (*admitted pro hac vice)
 4
 5
                             Attorneys for Plaintiff Russell B. Toomey
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             11
     Case 4:19-cv-00035-RM-LAB Document 88 Filed 03/06/20 Page 14 of 14




 1                                     CERTIFICATE OF SERVICE
 2           I hereby certify that on March 6, 2020, I electronically transmitted the attached
 3    document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4    Notice of Electronic Filing to all parties.
 5
 6                                        /s/ Christine K. Wee
                                              Christine K. Wee
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    12
